Citation Nr: 1618082	
Decision Date: 05/05/16    Archive Date: 05/13/16

DOCKET NO.  10-44 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for heart disease.

3. Entitlement to an increased disability rating for psychiatric disability, currently rated as 50 percent disabling.

4. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran had active service from June 1966 to June 1986.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. In an April 2009 rating decision, the RO continued a 50 percent rating for the Veteran's service-connected psychiatric disability. In a December 2010 rating decision, the RO denied service connection for hypertension and heart disease.

The Veteran had hearings before RO officials in July 2010 and March 2013, and a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in March 2016. Transcripts of those hearings are in his claims file.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when a TDIU claim is raised by the record in the increased rating claim. The Veteran has indicated that his service-connected psychiatric disability makes it difficult for him to work or even to leave his house. His accounts of those effects of a service-connected disability raise a TDIU claim. The Board therefore has added a TDIU claim to the issues on appeal.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's hypertension is caused by his service-connected psychiatric disability.

2. During the Veteran's service in Thailand and Laos in the early 1970s he went into Vietnam on temporary assignments.

3. The Veteran has heart disease including coronary artery disease.

4.  During the pendency of the appeal, the Veteran's psychiatric disability produced occupational and social impairment with deficiencies in most areas, such as work, school, family relations, and mood.


CONCLUSIONS OF LAW

1. The Veteran's service-connected psychiatric disability caused his hypertension. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

2. The Veteran's heart disease is attributable to herbicide exposure in Vietnam during service. 38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

3. The criteria for a 70 percent rating (and no more) for the service-connected psychiatric disability have been met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Codes 9400, 9411, 9435.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b).

In Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a Board hearing fulfill duties to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.

VA provided the Veteran notice in letters issued in December 2008, October 2009, and March 2013. In those letters, VA advised the Veteran what information was needed to substantiate claims for service connection. The letters also informed the Veteran how VA assigns disability ratings and effective dates.

In the March 2016 Board hearing, the undersigned VLJ fully explained the issues and suggested the submission of evidence that may have been overlooked. The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), and has not identified any prejudice in the conduct of the hearing. The Board therefore finds that the VLJ who conducted the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in providing further notice during the hearing constitutes harmless error.

The Veteran's claims file contains service treatment records, post-service treatment records, reports of VA examinations, and transcripts of the Veteran's RO and Board hearings. The reports of VA examinations contain relevant findings and sufficient information to allow decisions on the issues that the Board is deciding at this time.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate the claim, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence. The Veteran has actively participated in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.

Hypertension

The Veteran contends that his hypertension began during service and continued after service, and that his hypertension is aggravated by his service-connected psychiatric disability.

Service connection may be established on a direct basis for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection also may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). In general, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Aggravation of a non-service-connected disease or injury by a service-connected disability may also be service-connected. 38 C.F.R. § 3.310(b).

Service connection for certain chronic diseases, including hypertension, may be established based upon a legal presumption by showing that the disease manifested itself to a degree of 10 percent disabling or more within one year from the date of discharge from service. 38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

As early as 1988, and as recently as the 2016 Board hearing, the Veteran has reported that during service clinicians diagnosed hypertension and prescribed medication to treat hypertension. In measurements of the Veteran's blood pressure during service, on at least one occasion in 1975, and on multiple occasions in 1983 through 1986, his systolic blood pressure was higher than 140, and/or his diastolic pressure was higher than 90. The assembled service medical records do not contain, however, any explicit documentation of diagnosis of or treatment for hypertension.

The Veteran had mental health treatment during service. Service connection was established, effective from separation from service, for psychiatric disability. VA has used different labels for that disability. The RO has characterized the service-connected disability as posttraumatic stress disorder (PTSD) with generalized anxiety disorder and depressive disorder.

In June 1988, the Veteran saw private cardiologist E. C. B., M.D., for evaluation of uncontrolled hypertension. The Veteran reported having that in 1978 (during service) he was experiencing severe mental health problems, he was found to have hypertension, and his hypertension was treated with chlorothiazide. He stated that 
he had high blood pressure readings when he was experiencing stress. He related present stress. Dr. B. found that he had uncontrolled essential hypertension, depression with suicidal ideas, and anxiety attacks. Dr. B. prescribed medications to treat hypertension and recommended increased mental health treatment. Dr. B. stated, "I believe his depression is a major reason for his uncontrolled hypertension." Subsequent treatment records show ongoing hypertension and ongoing mental health treatment.

In a March 2013 hearing before an RO Decision Review Officer (DRO), the Veteran indicated that during service, as early as ten years before his retirement, he had high blood pressure that was treated with medication. In addition, he asserted that it is possible that his PTSD caused his hypertension.

There is mixed evidence as to direct service connection for the Veteran's hypertension. It is supported by elevated blood pressure readings during service and a diagnosis of hypertension about two years after service. It is undermined by the lack of a documented hypertension diagnosis or treatment during service or the year following service. In any case, secondary service connection of his hypertension is persuasively supported by Dr. B.'s 1988 opinion that his psychiatric disability is a major reason for hypertension. The Board concludes that the evidence is evenly balanced; thus, service connection for hypertension is warranted.


Heart Disease

The Veteran essentially contends that his current heart disease began during service or is attributable to herbicide exposure during service. He reports that in the early 1970s he served in Thailand, Laos, and, on two occasions, in Vietnam.

Cardiovascular-renal disease is among the chronic diseases that may be established based upon a legal presumption by showing that the disease manifested itself to a degree of 10 percent disabling or more within one year from the date of discharge from service. 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. Under certain circumstances, service connection for specific diseases, including ischemic heart disease, may be presumed if a veteran was exposed during service to certain herbicides, including Agent Orange. 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e). If a veteran was exposed to Agent Orange or another herbicide agent, service connection for any of the types of cancer listed at 38 C.F.R. § 3.309(e) will be presumed if that disease becomes manifest to a degree of 10 percent disabling at any time after service. 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).

A veteran who served on active duty in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service. 38 C.F.R. § 3.307(a)(6)(iii). In addition, the VA Office of Public Health and Environmental Hazards has indicated that U.S. Air Force Veterans who served near the perimeter of certain Royal Thai Air Force Bases (RTAFBs) at any time between February 28, 1961 to May 7, 1975, may have been exposed to herbicides such as Agent Orange. See VA Office of Public Health and Environmental Hazards, Thailand Military Bases and Agent Orange Exposure, found at http://www. publichealth.va.gov/exposures/agentorange/locations/thailand.asp.

In the March 2013 DRO hearing, the Veteran indicated that beginning in approximately 1996 he had treatment for heart problems. He stated that high blood pressure was noted and treated earlier, beginning while he was in service. In the March 2016 Board hearing, he stated that in 1986, before his retirement from service, a physician diagnosed that he had congestive heart failure.

The Veteran's service medical records do not contain any diagnosis of any heart disease or disorder. In post-service treatment, his cardiovascular symptoms, findings, and diagnoses include hypertension from at least as early as 1988, chest pain from at least as early as 2001, cardiomyopathy and congestive heart failure from at least as early as 2006, and coronary artery disease from at least as early as 2009.

In the 2016 Board hearing, the Veteran reported that during service he was stationed in Thailand in the early 1970s. He indicated that during that period his duty specialty was as a weapons technician. During that period, he stated, he spent about eight months in Laos. He noted that in Laos he and others stayed in an unmarked house and wore civilian clothes. While assigned to duties in Thailand and Laos, he stated, he had went into Vietnam on two occasions. He explained that he flew into Vietnam to train people on aircraft weapons systems for about a week in about 1970 or 1971, at a military base in Saigon, and for about three days in about 1972 or 1973, at Tan Son Nhut. 

The Veteran's service personnel records that are associated with his claims file include performance reports. Reports from 1969 through 1972 indicate that he was based in Thailand, first at Ubon Airfield and later at Udorn RTAFB. In 1970, it was noted that he was serving in a classified forward operating site in a combat area. In 1971 and 1972 he was in a munitions maintenance unit and his duties included training and instructing others in weapons system maintenance.

The Veteran's account at the Board hearing of his service duties and locations is consistent with the service department reports. As his service records document training duties and Southeast Asia locations, the Board finds that his account of two short trips to Vietnam to train others is credible. In that light, the Board accepts that his service included time in Vietnam in the early 1970s. It is therefore presumed that he was exposed to an herbicide agent during service. As he presumably had herbicide exposure, service connection for his heart disease is presumed and is granted.

Psychiatric Disability

The Veteran is seeking a disability rating higher than the existing 50 percent rating for his service-connected psychiatric disability.

The ratings for his psychiatric disability have a long procedural history. Service connection was established, effective from his 1986 separation from service, for a psychiatric disability described as generalized anxiety disorder with panic episodes and resultant agoraphobia. The RO assigned a 30 percent rating. In a December 1987 rating decision, the RO decreased the rating to 10 percent effective March 1, 1988. In a July 1995 rating decision, the RO continued the 10 percent rating. In a January 1999 rating decision, the RO changed the description of the disability to anxiety disorder. The RO increased the rating to 30 percent effective March 2, 1998. In a June 2003 rating decision, the RO increased the rating to 50 percent effective March 18, 2003.

On December 17, 2008, the Veteran sought an increased rating for his psychiatric disability. In an April 2009 rating decision, the RO changed the description of the disability to generalized anxiety disorder with panic disorder. The RO continued the 50 percent rating. The Veteran appealed the April 2009 rating decision. In an April 2015 rating decision, the RO changed the description of the disability to PTSD with generalized anxiety disorder and depressive disorder. The RO continued the 50 percent rating. The Veteran continued his appeal.

VA assigns disability ratings by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10. If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records. 38 C.F.R. § 4.2. The Court has indicated that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating was filed until a final decision is made. See Hart v. Mansfield, 21 Vet. App. 505 (2007). The Board will consider whether ratings higher than 50 percent are warranted for any period since December 17, 2008, the date of the increased rating claim whose April 2009 denial is the subject of the present appeal.

The rating schedule provides for rating mental disorders, including anxiety disorders, depressive disorders, and PTSD, under a General Rating Formula for Mental Disorders. That formula provides the following rating criteria:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name  .......................... 100 percent

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships  ............................................. 70 percent

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships  ........................... 50 percent

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events) .. 30 percent

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or: symptoms controlled by continuous medication  ........................ 10 percent

A mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication  ......................... 0 percent

38 C.F.R. § 4.130.

The Veteran's claims file contains records of VA mental health treatment and VA mental health examinations over the period relevant to the present ratings appeal. A VA mental health examination in May 2003 was the most recent examination before 2008. On that examination, the Veteran reported having panic attacks with symptoms of increased anxiety, shortness of breath, and chest pain. He stated that during panic attacks he did not want to leave his house. He indicated that he had experienced at least ten panic attacks over the preceding three months. Between panic attacks, he reported, he felt restless and irritable. He had variable sleep, and felt drained or afraid on awakening. He related periods of very depressed mood. He reported increased alcohol consumption, and some binge drinking, which he described as taking the edge off of his anxiety. He reported problems with focus and concentration. He indicated that he was divorced, lived alone, and had no close friends or social activities. He stated that he had last worked in August 2002. He reported that he had been asked to leave that job, as a social worker, because he was missing too many days of work. While employed, he stated, he had panic attacks on the job, and feared going to work.

The examiner observed that the Veteran was oriented. The examiner noted that his speech was persistently vague, his remote memory was approximate at times, and his thoughts were rambling. His mood was anxious, his range of affect was restricted, and he appeared somewhat lethargic. There was no evidence of delusions, and the Veteran did not report any suicidal or homicidal ideation.

On VA examination in January 2009, the Veteran stated that he underwent alcohol detoxification treatment in 2006. He reported present symptoms of depression and panic attacks. He related having multiple panic attacks per week over the preceding year. He stated that he also had constant general anxiety and periods of sadness. He indicated that he had experienced no suicidal thoughts since 2007. He stated that he was in mental health treatment but did not take prescribed medications consistently. He stated that he lived alone, had no romantic relationships, and had one off and on friendship. He indicated that other than for work he avoided leaving home. He stated that he performed shopping and errands at times when interaction with people could be minimized. He reported since 2005 he had worked in a state agency, assisting people who were seeking employment. He related being in regular conflict with a supervisor. He indicated that he was attending graduate school part time.

The examiner observed that the Veteran was oriented and neatly dressed. The Veteran kept his eyes closed for most of the interview, and his speech was rambling. He had an anxious mood and restricted affect. He had fair judgment and limited insight. He did not show psychotic symptoms, and he denied suicidal or homicidal thinking. 

In VA mental health treatment in February 2009, the Veteran reported that recently he was so nervous at work that he had trouble writing. In January 2010, he reported depression and anxiety. He indicated that he was working and taking graduate courses.

On VA examination in March 2010, the Veteran reported having panic attacks three to four times a week. He stated that because of panic attacks he was reluctant to leave his home. He reported increased depression, poor sleep, and decreased interests in activities he previously enjoyed. He related periods of staying in bed all day, with no motivation or drive. He indicated that he was in contact with one sibling in another state, and had no friends or social activities. He stated that he was on psychiatric medications. He reported that he continued to work in counseling and training at a state agency. He stated that over the preceding year he had missed twelve to fifteen days of work because of panic attacks. He indicated that due to impaired focus and concentration he dropped out of his graduate degree studies.

The examiner observed that the Veteran was oriented, but largely avoided eye contact. He appeared anxious. He provided succinct responses, and did not ramble. He had below average focus and concentration. He had appropriate judgment and insight. There were no signs of psychosis, and he denied thoughts of harming himself or others.

In VA mental health treatment in June 2010, it was noted that the Veteran was prescribed psychiatric medications. The Veteran reported having trouble keeping up at work. He indicated that he lived with his girlfriend. He reported feeling stressed.

In a July 2010 DRO hearing, the Veteran reported having panic attacks. He stated that with one panic attack he thought he was having a heart attack, and he went to the emergency room. He stated that at times had nightmares, night sweats, or curled up in a ball and shook. He indicated that his girlfriend told him that she would leave him if he get did not get more help for his problems. He stated that he was on medication to address anxiety. He reported that he increasingly isolated himself. He stated that his heart was racing much of the time. He related his impaired concentration led to mistakes while driving, and therefore fear of driving. He stated that he tried to shop at uncrowded times, and sometimes panicked and left before finishing. He related that he felt extremely anxious at work, had increasing difficultly performing tasks, and wanted to avoid going to work or interacting with others at work. He stated that he took off work three or four times a month because of anxiety. 

In VA mental health treatment in August 2010, the Veteran reported having panic attacks at work. He stated that his employed suggested going out on leave.

On VA examination in August 2010, the Veteran stated that during service his witnessed a rocket killing a man in close proximity. He related a long history of PTSD, with increased symptoms over the preceding two years. He reported sleep impairment. He related having frequent panic attacks, with physical symptoms such as gastrointestinal upset and a lump in his throat. He stated that he compulsively washed his hands. He indicated that he was uncomfortable in crowds and did not like to have people near him. He related that forgetfulness, distractibility, and poor concentration made him afraid to drive. He reported a depressed mood and low energy. He denied suicidal thoughts. He stated that he drank two to three glasses of wine nightly to help calm himself. He indicated that he had a long term girlfriend but struggled with feeling attached. He stated that he had no friends, but had social interactions at church. He reported that he continued in his social work job. He related having difficulties with a supervisor. He stated that in the preceding year he had missed about twenty days of work because of panic attacks.

The examiner observed that the Veteran was oriented, had appropriate hygiene, and made only sporadic eye contact. His mood was anxious and his affect was constricted. He had adequate judgment and satisfactory insight. He had impaired concentration and limited short term memory. He showed no impulse control problems. There was no evidence of psychosis. The examiner concluded that the Veteran had PTSD, and that his anxiety symptoms were part of his PTSD.

The Veteran attended VA substance abuse treatment in September and October 2010. In VA mental health treatment in October 2010, he reported binge drinking. He related being on medication to address severe PTSD symptoms. In November 2010, he reported ongoing depression.

In VA mental health treatment in March 2011, the Veteran reported anxiety, depression, and panic attacks. In February 2012, he reported panic attacks, insomnia, and episodes when he felt unable to get out of bed. He indicated that in his work as a counselor he was unfocussed and made errors.

In VA mental health treatment in January 2013, the Veteran stated that he was taking a prescribed psychiatric medication. He reported that he was thinking of retiring from his work as a case manager for a state agency. In June 2013, he reported depression, anxiety, and binge drinking. He related a history of passive suicidal ideation earlier that year. He attended substance abuse treatment group counseling. 

In VA mental health treatment in February 2014, the Veteran related severe problems with nightmares, hallucinations, insomnia, and effects from sleep deprivation. He indicated that he was hearing voices. In July 2014, he reported feeling depressed. He reported episodes of binge drinking. In August 2014, he expressed a desire to avoid alcohol use. In August through November 2014, he attended VA group therapy for PTSD. In September 2014, he related feeling depressed and having trouble focusing.

On VA examination in September 2014, the Veteran reported having general worries and distrust, panic attacks, and intermittent severe depression. He described persistent worries about multiple issues. He indicated that he was on psychiatric medications. He reported occasional binge drinking. He stated that earlier in 2014 he was hospitalized for ten days for depression and anxiety. He indicated that during depression episodes he stayed in bed but could not sleep and did not eat. He indicated that generally his sleep was poor and not restorative. He related having nightmares and night sweats and awakening screaming. He reported that he got along with people, but distrusted them. He stated that due to his anxiety and his distrust of others he stayed at home and did not socialize. He reported that he and his term girlfriend had married, and that the relationship had friction. He indicated that he had no friends. He stated that in church he sat at the back and did not interact with others. He reported that he had felt overwhelmed with his symptoms and had quit his job.

The examiner observed that the Veteran's speech was tangential and rambling. He had a depressed mood and a limited range of emotions. He denied suicidal or homicidal ideation, and no psychosis was evident. The examiner checked boxes indicating that the Veteran had symptoms of depressed mood, anxiety, panic attacks more than once a week, flattened affect, circumstantial, circumlocutory, or stereotyped speech, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships. The examiner checked a box indicating that the Veteran's psychiatric disability produced occupational and social impairment with reduced reliability and productivity.

In October 2014, the Veteran was seen at a VA emergency room for anxiety, weakness, and not eating or sleeping enough. He indicated that he felt overwhelmed in organizing his medications. In VA mental health treatment in December 2014, he indicated that he was on psychiatric medications. He stated that when he was anxious he could not focus. 

In the March 2016 Board hearing, the Veteran reported difficulty sleeping, night sweats, and shaking in his sleep. He indicated that he washed his hands a lot. He reported debilitating panic attacks, with chest pains, sweating, and pounding heart. He stated, and his wife concurred, that the panic attacks occurred "quite frequently," and "all the time." He went on to describe the frequency of his panic attacks as sometimes daily, and sometimes two or three times a day, with sometimes an interval of a week without one. He indicated that he generally felt anxious and did not want to leave his house or be out in public. He stated that when his wife insisted he go to church he had to sit in the back row. He indicated that when panic attacks occurred while he was driving that he had to pull over. He reported a recent hospitalization for ten days after a panic attack that he thought was a heart attack. He stated that he retired early because of daily panic attacks that interfered with work. He reported that he did not have friends. He indicated that he present hope was to manage his anxiety enough to increase his activity outside the house. He denied suicidal ideation.

The Veteran's wife reported that he talked in his sleep and had night sweats. She stated that he resisted leaving the house. She indicated that he had forced himself to function when he was working, but that since retiring he had increased difficulty being outside the house. She indicated that he cancelled many medical appointments, and sometimes, after setting out for an appointment, wanted to turn around and go back home. She related that if anyone came to the house he went into a separate room and avoided interaction.

During the pendency of the appeal, the evidence reflects that the effects of the Veteran's psychiatric disability caused him difficulties at work and away from work. In 2008, he indicated that he was in regular conflicts with his supervisor and in February 2009, he reported being so nervous at work that he had difficulty writing. In 2010, he indicated he dropped out of school due to panic attacks and was missing more time from work because of his anxiety.  In 2011, he reported he was unfocussed and made errors due to mental health issues. The evidence establishes that the Veteran increasingly isolated himself and avoided most activities or tasks outside his home. Persistent anxiety, episodic severe depression, and frequent panic attacks produced deficiencies in work, school, family relations, and mood. The Board concludes that the criteria for a 70 percent rating have been met. 

The Veteran's psychiatric disability has not warranted a rating higher than 70 percent. His symptoms have not caused total occupational and social impairment; he has not had even more disruptive effects such as persistent hallucinations, disorientation, or being a danger to himself or others.

When there is an exceptional disability picture, such that the rating schedule criteria do not reasonably describe a claimant's disability level and symptomatology, an RO may refer a case to the VA Under Secretary for Benefits or to the Director of the VA Compensation and Pension Service for consideration of an extraschedular rating. See 38 C.F.R. § 3.321(b)(1) (2015); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008). Extraschedular ratings are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment. 38 C.F.R. § 3.321(b)(1).

The Veteran's psychiatric disability has not led to frequent hospitalizations. It has interfered with employment, but the rating criteria specifically contemplate the occupational and social impairment caused by his psychiatric disability. Thus, referral for consideration of an extraschedular evaluation is not warranted. 38 C.F.R. § 3.321(b)(1); Johnson v. McDonald, 762 F.3d 1362 (2014) .



ORDER

Entitlement to service connection for hypertension is granted.

Entitlement to service connection for heart disease is granted.

A 70 percent disability rating for psychiatric disability is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.


REMAND

The Veteran reports that his service-connected psychiatric disability makes it difficult for him to work and causes him to avoid or minimize leaving his house. He has stated that his anxiety and panic attacks led him to retire early from his employment. He also states that his heart disease (which the Board has found in this decision to be service connected) causes shortness of breath, which decreases his capacity to hold regular employment. His accounts of those effects of service-connected disabilities raise a TDIU claim. As noted above, the Board has added a TDIU claim to the issues on appeal.

The RO will issue a rating decision effectuating the Board's present decision granting service connection for hypertension and heart disease and an increased rating for psychiatric disability. In the rating decision, the RO will assign disability ratings for the hypertension and heart disease. The extent and effects of his hypertension and heart disease are relevant to the question of entitlement to a TDIU. The Board is remanding the TDIU issue to the RO to consider and adjudicate. If the RO finds that additional evidence is needed prior to making a determination, the RO should develop such evidence.

Accordingly, the case is REMANDED for the following action:

After effectuating the Board's present grants of service connection for hypertension and heart disease (including assigning ratings for those disabilities), and the Board's grant of an increased disability rating for psychiatric disability, consider whether the Veteran is entitled to a TDIU. If additional evidence including medical examination is necessary for a decision on the TDIU issue, develop such evidence and then decide the issue. Provide the decision to the Veteran and his representative and afford them opportunity to respond. Thereafter, return the case to the Board for appellate review if otherwise in order.

The Board intimates no opinion as to the ultimate outcome of the matter that the Board has remanded. The Veteran has the right to submit additional evidence and argument on that matter. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


